          Case 1:20-cv-00927-JB-KRS Document 3 Filed 09/17/20 Page 1 of 2




                         IN THE UNITED STATES DISTRICT COURT
                           FOR THE DISTRICT OF NEW MEXICO



JEREMIAH ORDOÑEZ,

                Plaintiff,

vs.                                                            No. CV 20-0927 JB/KRS

MENTAL HEALTH TREATMENT CENTER,

                Defendant.


                               ORDER TO CURE DEFICIENCIES

         THIS MATTER is before the Court on the pro se handwritten letter filed by Jeremiah

Ordoñez. (Doc. 1). The Court determines that the pro se filing is deficient because it is not in

proper form or signed under penalty of perjury by Plaintiff, and Plaintiff has not paid the $400

filing fee or filed an Application to Proceed in the District Court Without Prepaying Fees and

Costs.

         Plaintiff’s filing consists of a letter stating that he is illegally being detained in a

“psychward” when he does not have a mental illness, is being subjected to psychotropics, and is

being denied legal access. (Doc. 1). Plaintiff’s filing appears to assert prisoner civil rights claims

under 42 U.S.C. § 1983. A civil rights complaint under 42 U.S.C. § 1983 is the exclusive vehicle

for vindication of substantive rights under the Constitution. See, Baker v. McCollan, 443 U.S.

137, 144 n. 3 (1979); Albright v. Oliver, 510 U.S. 266, 271 (1994) (claims against state actors must

be brought under 42 U.S.C. § 1983).

         The filing is not in proper form to assert civil rights claims and is not signed under penalty

of perjury as required by Fed. R. Civ. P. 11(a). In addition, under 28 U.S.C. §§ 1914(a) and
                                                   1
           Case 1:20-cv-00927-JB-KRS Document 3 Filed 09/17/20 Page 2 of 2




1915(a), the Court is required to collect the federal filing fee from the Plaintiff or authorize Plaintiff

to proceed without prepayment of the fee. Plaintiff has not paid the $400.00 filing fee or submitted

an application to proceed under § 1915.

          Plaintiff must cure the deficiencies if he wishes to pursue his claims. The deficiencies must

be cured within thirty (30) days of entry of this Order. Plaintiff must include the civil action

number, CV 20-00927 JB/KRS on all papers he files in this proceeding. If Plaintiff fails to cure

the deficiencies within thirty (30) days, the Court may dismiss this proceeding without further

notice.

          IS ORDERED that, within thirty (30) days of entry of this Order, Plaintiff Jeremiah

Ordoñez cure the deficiencies by (1) paying the $400 filing fee or submitting an Application to

Proceed in the District Court Without Prepaying Fees and Costs (including the required 6-month

inmate account statement) and (2) filing a prisoner civil rights complaint in proper form.

          IT IS FURTHER ORDERED that the Clerk of the Court is directed to mail to Plaintiff,

together with a copy of this order, (1) two copies of an Application to Proceed in the District Court

without Prepaying Fees and Costs under 28 U.S.C. § 1915, with instructions, and (2) a form

prisoner civil rights complaint under 42 U.S.C. § 1983, with instructions.




                                        ______________________________________
                                        UNITED STATES MAGISTRATE JUDGE




                                                    2
